Dayton, J. (concurring).
That plaintiff has been cruelly swindled is beyond cavil. Budnitsky was not unknown to defendant, having bought other transportation from it. Defendant is relieved of liability only on the technical ground of want of proof of actual knowledge that plaintiff was the real purchaser of transportation for his wife and child from Libau, Russia, to ¡New York, for which he paid Budnitsky sixty-one dollars in instalments. It would seem, in common fairness, that defendant, before repaying Budnitsky and cancelling the tickets, should have ascertained whether the parties for whom the transportation was specifically engaged consented to this disposition of their rights. Presumably Budnitsky would not devote his own funds for this transportation and had no further interest in the transaction after he paid fifty-six dollars to defendant. Besides the tickets had been forwarded to Libau for those persons on their being there identified by the White Star Line as entitled thereto. While reluctantly constrained, solely as matter of law, to concur in a reversal of this judgment without costs, I do not agree that the complaint be dismissed. It is possible that upon another trial, defendant *588may be compelled to produce its books whereby it may appear that it has more familiarity than is now disclosed with the rights of this plaintiff and others who have been similarly dealt with. The record here shows disinclination on the part of defendant to reveal this branch of its business. A new trial may demonstrate some form of agency that will compel defendant to refund the fifty-six dollars to plaintiff and thus serve as an admonition in this field of industry.
Judgments reversed and new trial ordered.